DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed on 09/16/2020.  Claims 21-31 and 34-44 are pending.  Claims 21 and 34 are independent.  Claims 21-31 are withdrawn. Claims 43 and 44 have been newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/409,504, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 61/409,504, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 34-44 of this application because claim 34 recites “the protrusion comprising a non-circular cross-sectional shape having a second cross-sectional size; wherein the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20%-40% greater than the first cross-sectional size of the body portion, and wherein the protrusion comprises a tapered surface at its trailing end to facilitate removability of the fenestration push device.”  The specification of Application No. 61/409,504 is silent on that limitation.   The only Figure of Application No. 61/409,504 shows the protrusion is Fig. 89.  However, Fig. 89 is incomprehensible.  In other words, it is unclear whether the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20%-40% greater than the first cross-sectional size of the body portion based on Fig. 89.  Furthermore, the figures (such as Fig. 89) in view of the specification (such as Para. [0366] as pointed out by applicant) does not provide sufficient support for the limitation “the protrusion comprising a non-circular cross-sectional shape having a second cross-sectional size; wherein the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20%-40% greater than the first cross-sectional size of the body portion.”  In addition, Application No. 61/409,504 fails to disclose that “the protrusion comprises a tapered surface at its trailing end to facilitate removability of the fenestration push device.”  Therefore, the effective filing date for claims 34-44 is determined to be 11/02/2011 which is the filing date of US App. No.: 13/287,907.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is indefinite because it recites “the protrusion comprising a non-circular cross-sectional shape having a second cross-sectional size” in lines 6-7 of the claim and “the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20% to 40% greater than the first cross- sectional size of the body portion” in lines 8-10 of the claim.  The limitation “the second cross-sectional size of the fenestration push device at the location of the protrusion” lacks of antecedent the second cross-sectional size of the fenestration push device at the location of the protrusion” to be “the second cross-sectional size of the protrusion.”

The art rejection(s) below is/are made as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 34, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Laks (US Pub. No.: 2005/0159758).
Regarding claim 34, 43, and 44, Laks discloses a device (10, Figs. 10-12, the device is fully capable to serve as a fenestration push device for use in a fenestrated prostheses deployment catheter), comprising: a body portion (10, Figs. 10-12) defining a lumen (lumen of 30, Fig. 12) therethrough, the lumen having a first cross-sectional size (the first cross-sectional size can be any diameters/lengths at any of the cross-section of the lumen as shown in the Figure below); and a protrusion (34 with blunt end 36, Figs. 10-12 and Para. [0053]) supported at or adjacent to a distal end of the body portion and projecting away from an outside surface of the body portion, the protrusion comprising a non-circular cross-sectional shape (Figs. 10-12 and Fig. 6 and Para. [0053]) having a second cross-sectional size (such as the size or length along the direction indicated in the Figure below); wherein the second cross-sectional size of the device at the location of the protrusion is approximately 20% to 40% greater than the first cross-sectional size of the body portion (see Figure below, the second cross-sectional size of the device at the location of the protrusion is approximately 20% to 40% greater than the first cross-sectional size of the body portion because the first cross-sectional size can be a diameter/length of the lumen at various cross-sections of lumen); and wherein the protrusion comprises a tapered surface (see Figure below) at its trailing end to facilitate removability of the fenestration push device (the tapered surface at the trailing end of the protrusion is fully capable to facilitate removability of .

    PNG
    media_image1.png
    355
    554
    media_image1.png
    Greyscale

Claim(s) 34 and 40-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gifford, III et al. (US Pat. No.: 5,071,425).
Regarding claims 34 and 40-44, Gifford, III discloses a device (tube 96 with 106 and balloon 102, Figs. 2 and 3. The device is fully capable to serve as a fenestration push device for use in a fenestrated prostheses deployment catheter), comprising: a body portion (body of the combination of 96 and 106, Figs. 2 and 3) defining a lumen (lumen of the combination of 96 and 106, Figs. 2 and 3) therethrough, the lumen having a first cross-sectional size (a cross-section size, such the diameter of the lumen of the combination of 96 and 106 at any of the locations indicated in the Figure below, Figs 2 .

    PNG
    media_image2.png
    505
    799
    media_image2.png
    Greyscale

Claim(s) 34 and 40-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jang et al. (US Pat. No.: 5,100,424).
.

    PNG
    media_image3.png
    450
    668
    media_image3.png
    Greyscale


Claim(s) 34-40 and 43 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mayberry et al. (US Pub. No.: 2011/0054586).
	Regarding claims 34-40 and 43, Mayberry discloses a fenestration push device (pusher catheter 1026 with an open annular protrusion 1026a, Figs. 43B, 50, and 51 and Para. [0248]) for use in a fenestrated prostheses deployment catheter, comprising: a body portion (the elongated body of the pusher catheter 1026, Figs. 43B, 50, and 51) defining a lumen (A catheter is a hollow tube which has a lumen. Also, see pusher catheter 755 in Fig. 42 for support or as an example) therethrough, the lumen having a first cross- sectional size (the first cross-sectional size along the line as shown in the Figure below with the first cross-sectional size being 20% to 40% smaller than the cross .  





    PNG
    media_image4.png
    569
    591
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 34-42 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) regarding the Priority on pages 6-7 of the remarks, the disclosure of the prior-filed application, Application No. 61/409,504, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 61/409,504, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 34-44 of this application because claim 34 recites “the protrusion comprising a non-circular cross-sectional shape having a second cross-sectional size; wherein the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20%-40% greater than the first cross-sectional size of the body portion, and wherein the protrusion comprises a tapered surface at its trailing end to facilitate removability of the fenestration push device.”  The specification of Application No. 61/409,504 is silent on that limitation.   The only Figure of Application No. 61/409,504 shows the protrusion is Fig. 89.  However, Fig. 89 is incomprehensible.  In other words, it is unclear whether the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20%-40% greater than the first cross-sectional size of the body portion based on Fig. 89.  Furthermore, the figures (such as Fig. 89) in view of the specification (such as Para. [0366] as pointed out by applicant) does not provide sufficient support for the limitation “the protrusion comprising a non-circular cross-sectional shape having a second cross-sectional size; wherein the second cross-sectional size of the fenestration push device at the location of the protrusion is approximately 20%-40% greater than the first cross-sectional size of the body portion.”  In addition, Application No. 61/409,504 fails to disclose that “the protrusion comprises a tapered surface at its trailing end to facilitate removability of the fenestration push device.”  Therefore, the effective filing date for claims 34-44 is determined to be 11/02/2011 which is the filing date of US App. No.: 13/287,907.
In response to the argument(s) on pages 7-8 of the remarks, the limitation “to facilitate removability of the fenestration push device” is a functional limitation or a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Laks discloses that the protrusion (34 with blunt end 36, Figs. 10-12 and Para. [0053]) comprises a tapered surface (see first Figure above) at its trailing end to facilitate removability of the fenestration push device (the tapered surface at the trailing end of the protrusion is fully capable to facilitate removability of the fenestration push device because it tapers toward the proximal direction).  Gifford, III discloses that the protrusion (102, Figs. 2, 3, and 5) comprises a tapered surface (see second Figure above and Fig. 2) at its trailing end to facilitate removability of the fenestration push device (the tapered surface at the trailing end of the protrusion is fully capable to facilitate removability of the fenestration push device because it tapers toward the proximal direction).  Jang discloses that the protrusion (224 or 918, Figs. 2, 4, and 9) comprises a tapered surface (see Figure below or Fig. 2) at its trailing end to facilitate removability of the fenestration 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 US 20080208310 A1		McDermott; John D. et al. discloses a stent delivery system with different types of pusher

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/           Primary Examiner, Art Unit 3771